ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Patriot Construction, Inc.                    )       ASBCA No. 60078
                                              )
Under Contract No. W912DR-13-C-0053           )

APPEARANCES FOR THE APPELLANT:                        Steven J. Koprince, Esq.
                                                      Matthew T. Schoonover, Esq.
                                                       Koprince Law LLC
                                                       Lawrence, KS

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      William J. Selinsky, Esq.
                                                      David B. Jerger, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 29 March 2016



                                                  /MARK N. STEMPLER              .
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60078, Appeal of Patriot
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals